        Case 1:21-cv-04362-JPC Document 57 Filed 09/13/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANK BRUNCKHORST III, individually
and in his capacity as trustee of THE FRANK
BRUNCKHORST III 2001 TRUST,

              Plaintiff,

       v.
                                                  No. 21-CV-4362 (JPC)
ERIC BISCHOFF; SUSAN STRAVITZ
KEMP, in her capacity as co-trustee of THE
BARBARA BRUNCKHORST 1994 TRUST
and executrix of THE ESTATE OF
                                                  STIPULATED AND [PROPOSED]
BARBARA BRUNCKHORST, AND
                                                  CONFIDENTIALITY AGREEMENT
RICHARD TODD STRAVITZ, in his capacity
                                                  AND PROTECTIVE ORDER
as co-trustee of THE BARBARA
BRUNCKHORST 1994 TRUST, trustee of
THE BARBARA BRUNCKHORST 2010
TRUST, and executor of THE ESTATE OF
BARBARA BRUNCKHORST,

              Defendants.


ERIC BISCHOFF,

              Counterclaim-Plaintiff,

       v.

FRANK BRUNCKHORST III, individually
and in his capacity as trustee of THE FRANK
BRUNCKHORST III 2001 TRUST,

              Counterclaim-Defendant.




                                              1
          Case 1:21-cv-04362-JPC Document 57 Filed 09/13/21 Page 2 of 13




ERIC BISCHOFF,

                  Crossclaim-Plaintiff,

        v.

SUSAN STRAVITZ KEMP, in her capacity as
co-trustee of THE BARBARA
BRUNCKHORST 1994 TRUST and executrix
of THE ESTATE OF BARBARA
BRUNCKHORST, AND RICHARD TODD
STRAVITZ, in his capacity as co-trustee of
THE BARBARA BRUNCKHORST 1994
TRUST, trustee of THE BARBARA
BRUNCKHORST 2010 TRUST, and executor
of THE ESTATE OF BARBARA
BRUNCKHORST,

                  Crossclaim-Defendants.



        This Confidentiality Agreement and Protective Order (“Order”) is entered into by and

among Plaintiff Frank Brunckhorst III, individually and in his capacity as trustee of The Frank

Brunckhorst III 2001 Trust, Defendant Eric Bischoff (“the Parties” and each individually a

“Party”), and any other persons or entities who become bound by this Order by signifying their

assent through execution of Exhibit A hereto (a “Declaration”).

                                           RECITALS

        WHEREAS, the Parties request that this Court issue a protective order pursuant to Rule

26(c) of the Federal Rules of Civil Procedure 26 to protect the confidentiality of nonpublic and

commercially sensitive information that they may need to disclose in connection with discovery

in this action;

        WHEREAS, the Parties, through counsel, agree to the following terms; and




                                               2
         Case 1:21-cv-04362-JPC Document 57 Filed 09/13/21 Page 3 of 13




       WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

protective order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that any person subject to this Order—including, without

limitation, the Parties, as well as their attorneys, representatives, agents, and experts and

consultants; third parties providing discovery in this action; and all other interested persons with

actual or constructive notice of this Order—shall adhere to the following terms, upon pain of

contempt:

A.     Discovery Materials May Be Designated as Confidential

       1.      This Order applies to all information, documents, and things exchanged in or

subject to discovery that are produced or otherwise provided in this action, either by a Party or a

non-Party (each a “Producing Person”), to any other Party or non-Party (each a “Receiving

Person”) in response to or in connection with any discovery requests, including, without limitation,

deposition testimony (whether based upon oral examination or written questions), interrogatories,

answers to interrogatories, requests for admission, responses to requests for admission, document

requests, documents, information and other things produced as well as any and all copies, abstracts,

digests, notes, summaries, and excerpts thereof (collectively referred to as “Discovery Material”).

       2.      Any person subject to this Order who receives from any other person any Discovery

Material that is designated as “Confidential” pursuant to the terms of this Order shall not disclose

such Confidential Discovery Material to anyone else except as expressly permitted hereunder.

       3.      A Party or non-Party (each a “Designating Person”) may designate as

“Confidential” any portion of Discovery Material that contains non-public business, commercial,

financial, or personal information, the public disclosure of which is either restricted by law or

would likely, in the good-faith opinion of the Designating Person, seriously harm the Designating

Person’s business, commercial, financial, or personal interests or cause the Designating Person to
                                                 3
         Case 1:21-cv-04362-JPC Document 57 Filed 09/13/21 Page 4 of 13




violate his, her, or its privacy or confidentiality obligations to others. Where the Confidential

portion is reasonably separable from the non-confidential portion, only the confidential portion

shall be so designated.

       4.      With respect to the confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Designating Person or that person’s counsel may designate

such portion as “Confidential” by stamping or otherwise clearly marking as “Confidential” the

document or protected portion in a manner that will not interfere with legibility or audibility.

Deposition testimony may be designated as “Confidential” either on the record during the

deposition or in writing within five business days of receipt of the transcript.

       5.      If at any time prior to the trial of this action, a Producing Person realizes that some

portion of Discovery Material that person previously produced should be designated as

“Confidential,” the Producing Person may so designate that portion by promptly notifying all

Receiving Persons in writing. Such designated portion of the Discovery Material will thereafter

be treated as Confidential under the terms of this Order. In addition, the Producing Person shall

provide each Receiving Person with replacement versions of such Discovery Material that bears

the “Confidential” designation within two business days of providing such notice.

B.     Objecting to Designated Material

       1.      Any person who either objects to any designation of confidentiality or who, by

contrast, requests still further limits on disclosure, may at any time prior to the trial of this action

serve upon the Designating Person and all other parties a written notice stating with particularity

the grounds of the objection or request. The Parties will then confer in good faith to attempt to

resolve any dispute respecting the confidentiality designation and/or its scope. If agreement cannot

be reached promptly, counsel for all affected persons may apply to the Court for relief. Until the



                                                   4
         Case 1:21-cv-04362-JPC Document 57 Filed 09/13/21 Page 5 of 13




Court rules on such issue or the Parties resolve such issue by and among themselves, the designated

material shall continue to be treated as designated.

C.     Who May Receive Confidential Materials

       1.      No person subject to this Order, other than the Designating Person, shall disclose

any Confidential Discovery Material to any other person whomsoever, except to the following:

               a.      the Parties to this action;

               b.      counsel to the Parties, including any paralegal or clerical or other assistant

employed by such counsel;

               c.      a document’s author, its addressee, and any other person shown on the face

of the document as having received a copy;

               d.      any witness who counsel for a party in good faith believes may be called to

testify at trial or deposition in this action, provided such person has first executed a Non-Disclosure

Agreement in the form annexed hereto at Exhibit A;

               e.      any person retained by a party to serve as an expert witness or consultant or

otherwise provide specialized advice to counsel in connection with this action, provided such

person has first executed a Non-Disclosure Agreement in the form annexed hereto at Exhibit A;

               f.      stenographers and video technicians engaged to transcribe or record

depositions conducted in this action;

               g.      independent photocopying, graphic-production services, or other litigation-

support services employed by the parties or their counsel to assist in this action, including

computer-service personnel performing duties in relation to a computerized litigation system;

               h.      the Court and its staff; and




                                                     5
         Case 1:21-cv-04362-JPC Document 57 Filed 09/13/21 Page 6 of 13




               i.      any other person whom the Producing Person, or other person designating

the Discovery Material “Confidential,” agrees in writing may have access to such Confidential

Discovery Material.

       2.      Prior to the disclosure of any Confidential Discovery Material to any person

referred to in subparagraphs 1(d) or 1(e) above, such person shall be provided by counsel with a

copy of this Protective Order and shall sign a Non-Disclosure Agreement, in the form annexed

hereto at Exhibit A, stating that that person has read this Order and agrees to be bound by its terms.

Counsel shall retain each signed Non-Disclosure Agreement and produce it to opposing counsel

either prior to such person being permitted to testify (at deposition or trial) or at the conclusion of

the case, whichever comes first.

D.     Filing Confidential Materials in This Action

       1.      In filing materials containing Confidential information with this Court, or filing

portions of any pleadings, motions, or other papers that disclose such Confidential Information

(“Confidential Court Submission”), the Parties shall seek to make such filings under seal in

accordance with Rule 4 of the Court’s Individual Rules and Practices for Civil Cases.

E.     Inadvertent Disclosure of Privileged Materials

       1.      If, in connection with this litigation, and despite having taken reasonable steps to

prevent the disclosure of information that it claims is subject to a claim of attorney-client privilege

or attorney work product, a Producing Person inadvertently discloses information subject to a

claim of attorney-client privilege or attorney work product protection (“Inadvertently Disclosed

Information”), such disclosure, in itself, shall not constitute or be deemed a waiver or forfeiture of

any claim of privilege or work product protection with respect to the Inadvertently Disclosed

Information and its subject matter.



                                                  6
         Case 1:21-cv-04362-JPC Document 57 Filed 09/13/21 Page 7 of 13




       2.      If a Producing Person makes a claim of inadvertent disclosure, all Receiving

Persons shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information and provide a certification to counsel that all such information has been returned or

destroyed.

       3.      Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing person shall produce a privilege log

with respect to the Inadvertently Disclosed Information.

       4.      If the Receiving Person objects to the claim of privilege, counsel for the Receiving

Person may set aside one copy of the purportedly privileged materials in a secure place and manner

that prevents the purportedly privileged information from being further disclosed or reviewed until

the Receiving Person and Producing Person resolve the privilege claim or the Court issues a ruling

on the privilege claim. Nothing in this paragraph shall increase or diminish the rights of a Party

or non-Party to contest, or change the manner in which such Party or non-Party may contest, any

privilege claim to the extent and in the manner permitted by law.

       5.      If a Receiving Person moves the Court for an order compelling production of the

Inadvertently Disclosed Information, the moving party shall seek to file such motion under seal in

accordance with Rule 4 of the Court’s Individual Rules and Practices for Civil Cases and shall not

assert as a ground for entering such an order the mere fact of the inadvertent production. The

disclosing person retains the burden of establishing the privileged or protected nature of any

Inadvertently Disclosed Information. Nothing in this Order shall limit the right of any party to

request an in camera review of the Inadvertently Disclosed Information.




                                                 7
         Case 1:21-cv-04362-JPC Document 57 Filed 09/13/21 Page 8 of 13




F.     Termination of Litigation

       1.      This Protective Order shall survive the termination of the litigation. Within 30 days

of the final disposition of this action, all Confidential Discovery Material and all copies thereof

shall be promptly returned to the Producing Person or destroyed.

               a.     Provided, however, counsel for Parties may retain an archival copy of all

               pleadings, motion papers, transcripts, expert reports, legal memoranda,

               correspondence, or attorney work product, even if such materials contain

               designated Discovery Material. Any such archival copies that contain or constitute

               designated Discovery Material remain subject to this Order.

               b.     Provided further that no Party shall be required to specifically undertake to

               destroy electronically archived copies of such material made for backup purposes

               (whether such documents are in original form or not). Rather, it shall suffice that

               such archived backup copies are destroyed upon the normal expiration of backup

               files (and maintained in confidence in the interim).

       2.      During the pendency of this case only, this Court shall retain jurisdiction over all

persons subject to this Order to the extent necessary to enforce any obligations arising hereunder

or to impose sanctions for any contempt thereof.



SO STIPULATED AND AGREED this 2nd day of September, 2021, by:




                                                 8
       Case 1:21-cv-04362-JPC Document 57 Filed 09/13/21 Page 9 of 13




QUINN EMANUEL URQUHART &                         SCHULTE ROTH & ZABEL LLP
SULLIVAN, LLP


By: __________________                           By: __________________
   Stephen R. Neuwirth                               Michael E. Swartz
   Marlo A. Pecora                                   Taleah Esperanza Jennings
   51 Madison Avenue, 22nd Floor                     919 Third Avenue
   New York, NY 10010                                New York, NY 10022
   Tel: (212) 849-7000                               Tel: (212) 756-2000
   Fax: (212) 849-7100                               Fax: (212) 558-3354
   stephenneuwirth@quinnemanuel.com                  michael.swartz@srz.com
   marlopecora@quinnemanuel.com                      taleah.jennings@srz.com

   Carolyn L. Hart (pro hac vice)                   Counsel for Defendant Eric Bischoff
   Kathleen A. Lanigan (pro hac vice)
   1300 I Street, Suite 900
   Washington, DC 20005
   Tel: (202) 538-8000
   Fax: (202) 538-8100
   carolynhart@quinnemanuel.com
   katlanigan@quinnemanuel.com

   Counsel for Plaintiff Frank Brunckhorst
   III




SO ORDERED:                          8 2021
                    Dated: September __,
                    New York, New York


                                                   ______________________________
                                                          Hon. John P. Cronan
                                                       United States District Judge




                                             9
Case 1:21-cv-04362-JPC Document 57 Filed 09/13/21 Page 10 of 13




                          EXHIBIT A




                              10
        Case 1:21-cv-04362-JPC Document 57 Filed 09/13/21 Page 11 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANK BRUNCKHORST III, individually
and in his capacity as trustee of THE FRANK
BRUNCKHORST III 2001 TRUST,

              Plaintiff,

       v.

ERIC BISCHOFF; SUSAN STRAVITZ
KEMP, in her capacity as co-trustee of THE
                                                   No. 21-CV-4362 (JPC)
BARBARA BRUNCKHORST 1994 TRUST
and executrix of THE ESTATE OF
BARBARA BRUNCKHORST, AND
                                                   NON-DISCLOSURE AGREEMENT
RICHARD TODD STRAVITZ, in his capacity
as co-trustee of THE BARBARA
BRUNCKHORST 1994 TRUST, trustee of
THE BARBARA BRUNCKHORST 2010
TRUST, and executor of THE ESTATE OF
BARBARA BRUNCKHORST,

              Defendants.


ERIC BISCHOFF,

              Counterclaim-Plaintiff,

       v.

FRANK BRUNCKHORST III, individually
and in his capacity as trustee of THE FRANK
BRUNCKHORST III 2001 TRUST,

              Counterclaim-Defendant.




                                              11
          Case 1:21-cv-04362-JPC Document 57 Filed 09/13/21 Page 12 of 13




ERIC BISCHOFF,

               Crossclaim-Plaintiff,

       v.

SUSAN STRAVITZ KEMP, in her capacity as
co-trustee of THE BARBARA
BRUNCKHORST 1994 TRUST and executrix
of THE ESTATE OF BARBARA
BRUNCKHORST, AND RICHARD TODD
STRAVITZ, in his capacity as co-trustee of
THE BARBARA BRUNCKHORST 1994
TRUST, trustee of THE BARBARA
BRUNCKHORST 2010 TRUST, and executor
of THE ESTATE OF BARBARA
BRUNCKHORST,

               Crossclaim-Defendants.




               I, ________________________ [print name], acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of Court.



 Dated:
                                               [Signature]

                                                12
Case 1:21-cv-04362-JPC Document 57 Filed 09/13/21 Page 13 of 13




                              13
